64 F.3d 675
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Manuel J. RIVERA, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 95-3307.
United States Court of Appeals, Federal Circuit.
Aug. 09, 1995.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
We treat Manuel J. Rivera's motion entitled "Motion and Affidavits for Leave to File Brief Thirteen Days Past Due Date" as a motion for reconsideration of the court's June 7, 1995 order dismissing his petition for review for failure to file a brief.  Rivera states that the Department of the Army does not oppose.


2
Counsel for Rivera states that he inadvertently calculated the due date for the brief from the date on which he received the certified index from the Merit Systems Protection Board, rather than the date on which the index was mailed.  See Fed.  R. App.  P. 25(c); Fed.  Cir. R. 31(a).


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1)  The motion is granted, the court's June 7, 1995 order is vacated, the mandate is recalled, and the petition is reinstated.


5
(2)  The Army's brief is due within 30 days of the date of filing of this order.